DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5, 9, 8, and 15  of U.S. Patent No. US11406847.  Although the claims at issue are not identical, they are not patentably distinct from each other because they represent same subject matter and identical limitations.

See comparison and obviousness analysis below.


Instant application US17049773 claim
Obvious over US11406847 Claim
1 A proton linear accelerator system for irradiating tissue, the accelerator system comprising: a proton source for providing a proton beam during operation; a beam output controller for adjusting the beam current of the proton beam exiting the source; a first accelerator unit having: - a first proton beam input for receiving the proton beam; - a first proton beam output for exiting the proton beam; - a first RF energy source for providing first RF energy during operation; - at least one first cavity extending from the first proton beam input to the first proton beam output, for receiving the first RF energy from the first energy source and for coupling the first RF energy to the proton beam as it passes from the first beam input to the first beam output; the system further comprising: an RF energy controller connected to the first RF energy source for adjusting the first RF energy provided to the at least one first cavity and further connected to the beam output controller; the beam output controller being configured to provide proton beam pulses with a predetermined and/or controlled beam operating cycle; and the RF energy controller being configured to provide the first RF energy during the off- time of the proton beam operating cycle such that the temperature of the first cavity is increased or maintained.
1. A proton linear accelerator system for irradiating tissue, the accelerator system comprising: a proton source for providing a pulsed proton beam during operation; a beam output controller for adjusting the beam current of the proton beam exiting the source; an accelerator unit having: a proton beam input for receiving the proton beam; a proton beam output for exiting the proton beam; a first RF energy source for providing RF energy during operation; and second RF energy source, distinct from the first source, for providing RF energy during operation; at least one cavity extending from the proton beam input to the proton beam output, for receiving RF energy from the first and/or second energy source, and for coupling the RF energy to the proton beam as it passes from the beam input to the beam output; the system further comprising: an RF energy controller connected to the first and second RF energy source for adjusting the RF energy provided to the at least one cavity and further connected to the beam output controller; the beam output controller being configured to provide proton beam pulses with a predetermined and/or controlled beam operating cycle; the RF energy controller being configured to provide RF energy from the first RF energy source during the on-time of the proton beam operating cycle for changing the energy of the proton beam, and to provide RF energy from the second RF energy source during the off-time of the proton beam operating cycle for increasing or maintaining the temperature of the at least one cavity.


2.) The accelerator system according to claim 1, wherein the RF energy controller is further configured to provide substantially[[ the]]_a same first RF energy for each successive proton beam operating cycle.
5. The accelerator system according to claim 1, wherein the RF energy controller is further configured to provide substantially the same RF energy for each successive proton beam operating cycle.


3. The accelerator system according to claim 1, wherein the RF energy controller is further configured to provide the first RF energy during both the on-time and the off-time of the proton beam operating cycle.
Obvious over claim 1 limitations.


4. The accelerator system according to claim 1, wherein the system further comprises: a second accelerator unit having: - a second proton beam input for receiving the proton beam from the first accelerator unit; - a second proton beam output for exiting the proton beam; - a second RF energy source for providing second RF energy during operation; - at least one second cavity extending from the second proton beam input to the second proton beam output, for receiving the second RF energy from the second energy source and for coupling the second RF energy to the proton beam as it passes from the second beam input to the beam output; the RF energy controller being further connected to the second RF energy source for adjusting the second RF energy provided to the at least one second cavity; and the RF energy controller being configured to provide the second RF energy during the off-time of the proton beam operating cycle such that the temperature of the second cavity is increased or maintained.
Claim 1 components are duplicated with another accelerator. Hence, it would be obvious to a person with an ordinary skill in the art.  Hence, non-statutory obvious double patenting.


5.  The accelerator system according to claim 4, wherein the first RF energy and the second RF energy provided to the first and second cavities, respectively, is substantially the same.
9. The accelerator system according to claim 1, wherein the RF energy controller is further configured to provide RF energy from the first and second RF energy source at substantially the same RF frequency.


6. The accelerator system according to claim 1, wherein the RF energy controller is configured to provide a predetermined and/or controlled energy by modifying one or more of the following characteristics of the first RF energy: RF amplitude, RF energy on-time, RF energy off-time, RF energy pulse shape or any combination thereof.
8. The accelerator system according to claim 1, wherein the RF energy controller is configured to provide a predetermined and/or controlled energy by modifying one or more of the following characteristics of the first and/or second RF energy source: RF amplitude, RF energy on-time, RF energy off-time, RF energy pulse shape or any combination thereof.


7. The accelerator system according to claim 1, wherein the first accelerator unit and/or second accelerator unit are of one of the following types: Coupled Cavity Linac (CCL), Drift Tube Linac (DTL), Separated Drift-Tube Linac (SDTL), Side-Coupled Linac (SCL), Side-Coupled Drift Tube Linac (SCDTL).
15. The accelerator system according to claim 1, wherein the accelerator unit is of one of the following types: Coupled Cavity Linac (CCL), Drift Tube Linac (DTL), Separated Drift-Tube Linac (SDTL), Side-Coupled Linac (SCL), Side-Coupled Drift Tube Linac (SCDTL).


8. A method of operating a proton beam suitable for irradiating tissue, the method comprising: - providing proton beam pulses with a predetermined and/or controlled beam operating cycle from a proton beam source; - adjusting the beam current of the proton beam exiting the source; - providing RF energy from a first RF energy source to at least one first cavity; - coupling the RF energy to the proton beam as it passes through the at least one cavity; and - adjusting the RF energy provided to the at least one first cavity to provide RF energy during the off-time of the proton beam operating cycle such that the temperature of the first cavity is increased or maintained.
1. A proton linear accelerator system for irradiating tissue, the accelerator system comprising: a proton source for providing a pulsed proton beam during operation; a beam output controller for adjusting the beam current of the proton beam exiting the source; an accelerator unit having: a proton beam input for receiving the proton beam; a proton beam output for exiting the proton beam; a first RF energy source for providing RF energy during operation; and second RF energy source, distinct from the first source, for providing RF energy during operation; at least one cavity extending from the proton beam input to the proton beam output, for receiving RF energy from the first and/or second energy source, and for coupling the RF energy to the proton beam as it passes from the beam input to the beam output; the system further comprising: an RF energy controller connected to the first and second RF energy source for adjusting the RF energy provided to the at least one cavity and further connected to the beam output controller; the beam output controller being configured to provide proton beam pulses with a predetermined and/or controlled beam operating cycle; the RF energy controller being configured to provide RF energy from the first RF energy source during the on-time of the proton beam operating cycle for changing the energy of the proton beam, and to provide RF energy from the second RF energy source during the off-time of the proton beam operating cycle for increasing or maintaining the temperature of the at least one cavity.


9. The method according to claim 8, wherein the RF energy is adjusted to provide substantially the same RF energy for each successive proton beam operating cycle.
5. The accelerator system according to claim 1, wherein the RF energy controller is further configured to provide substantially the same RF energy for each successive proton beam operating cycle.


10. The method according to claim 8, wherein the RF energy is adjusted to provide RF energy during both the on-time and the off-time of the proton beam operating cycle.
Obvious over claim 1



Referring to the claim 1-3, 5-10 of the instant application773, issued patent application 807 claim 1,5, 1, 9, 8, 15, 1, 5, and 13 recites all the limitation in anticipation. Hence, it is obvious to an ordinary skill to recite the limitations in a broader way omitting some of the limitations by limiting to a single cavity linear accelerator or multi cell Linear accelerators coupled together. Hence, it is obvious nonstatutory double patenting.

Referring to the claim 4 of the instant application773, issued patent application 807 claims 1recites most of the features claim 1 but silent on another accelerator. However, it is obvious to an ordinary skill before the effective time of the instant invention to duplicate with a second linear accelerator and recites the limitations for having precise control over the medical treatment without any alterations of the dosage level. Hence, it is an obvious non-statutory double patenting.

 Conclusion

Claims 1-10 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        10/22/2022